ORDER

PER CURIAM.
Eric D. Harris was convicted of robbery in the second degree and sentenced as a prior offender to thirteen years’ imprisonment. Harris appeals, alleging that the trial court plainly erred and abused its discretion by allowing the State to present evidence and comment in closing argument on injuries the victim, received from another person while the robbery occurred.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s actions do not constitute plain error under Rule 30.20. An extended opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).